Citation Nr: 0910608	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-41 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 through 
November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the Veteran initially requested a Travel 
Board hearing in his October 2004 Substantive Appeal.  Before 
the Veteran's requested Travel Board hearing was scheduled, 
in February 2006 the Veteran advised the Board that he was 
unable to travel to the St. Petersburg RO to attend a Travel 
Board hearing.  He requested instead that a hearing, 
conducted via teleconferencing, be scheduled at a location 
near his home in Broward County, Florida.  In May 2006, VA 
advised the Veteran that it could not accommodate his request 
and provided the option of a Central Office hearing in 
Washington, D.C. or a Travel Board hearing at the St. 
Petersburg RO.  The Veteran responded that he wished to 
schedule a Central Office hearing.  In July 2006, the Veteran 
was notified of his scheduled Central Office hearing in 
August 2006.  This hearing was canceled at the Veteran's 
request, and a request for a new hearing was not made.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's claimed left eye injury has not been shown to 
be etiologically related to any injury or disease contracted 
during his active duty service.


CONCLUSION OF LAW

The Veteran's claimed left eye injury was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

II.  Analysis

The Veteran's service treatment records do not reflect that 
he received any in-service treatment for any eye injuries, 
nor do they reveal any in-service complaints of any eye 
symptoms.  His November 1948 enlistment examination report 
indicates that a vision test performed at that time revealed 
20/20 uncorrected eyesight in both eyes.  An eye examination 
performed at his November 1949 discharge examination also 
revealed 20/20 uncorrected vision in both eyes.

The earliest post-service treatment record pertains to a 
February 1997 private eye examination performed by Dr. Ronald 
J. Glatzer.  At that time, the Veteran reported that he was 
experiencing blurred vision in his left eye which began three 
years before.  A visual acuity test revealed that the 
Veteran's left eye vision was severely impaired, as he was 
only able to count fingers from a distance of four feet 
without correction.  A fundoscopic examination of the left 
eye revealed normal optic nerve and vessels, however, dry and 
atrophic central scar was noted in the macular area of the 
eye.  The Veteran was diagnosed with probable macular 
degenerative changes with disciform scarring in the left eye.  
No opinion was rendered as to the etiology of the Veteran's 
left eye disorder, and no further treatment was recommended.

Subsequent private treatment records relating to medical care 
rendered from July 2001 through May 2003 by Dr. Glatzer, Dr. 
Scott Anagnoste, and Dr. Joel Nathan indicate that the 
Veteran was treated for complaints concerning symptoms in his 
right eye.

A June 2003 letter from Dr. Scott Anagnoste confirms a 
diagnosis of significant macular degeneration and scarring in 
the Veteran's left eye.  Dr. Anagnoste stated that the 
etiology of the Veteran's macular degeneration is unclear.  
Although he acknowledged the Veteran's report that he 
sustained an eye injury service, at best, he was able to 
conclude, "[i]t is impossible to exclude the possibility 
that this remote trauma has some baring (sic) on his current 
ocular problem."

Various letters in the claims file from Dr. Nathan (dated 
October 2003), South Florida Eye Associates (dated February 
2007), and Dr. Luis Gutierrez (dated January 2008) indicate 
that the Veteran is legally blind under the criteria 
established by the State of Florida.  These letters do not 
offer an opinion as to the etiology of the loss of vision in 
the Veteran's left eye.

In July 2008, the Veteran underwent a VA eye examination 
which was performed by an examiner who reviewed the claims 
file.  At the examination, he reported decreased vision in 
both eyes which began eight years prior.  According to the 
Veteran, this loss of vision first occurred in his left eye.  
In relating his medical and service history, the Veteran 
reported in-service trauma to his left eye as a result of a 
flashback from a five inch gun.  A physical examination of 
the Veteran's left eye revealed visual acuity of 1/200.  A 
muscle function examination did not detect any strabismus or 
diplopia.  On fundoscopic examination, a large discoform scar 
macula was detected in both eyes with a surrounding area of 
atrophy.  Lacrimal duct functioning and the Veteran's eyelids 
were normal.  No residuals of an eye injury, lagophthalmos, 
symblepharon, ptosis, or nystagmus were noted in either eye.  
Based upon the examination, the Veteran was diagnosed with 
disciform scars of both eyes with resulting legal blindness.  
The examiner concluded, however, that the Veteran's left eye 
disability was less likely related to the Veteran's reported 
in-service gunflash accident.  As bases for her conclusion, 
the examiner noted that the onset of the Veteran's decreased 
vision, based upon the Veteran's own provided medical 
history, was roughly 40 years after the reported in-service 
incident.

The Board also notes the Veteran's contentions, set forth in 
his statements of August 2003, October 2003, January 2004, 
and February 2008, that he suffered burn injuries to his 
eyes, face, and hair as a result of a flashback explosion 
from a firing five foot gun.  According to the Veteran, this 
incident occurred during his service on board the U.S.S. 
Bausell, and he contends that he received in-service 
treatment for injuries sustained in that incident.  The 
Veteran's contentions are supported by October 2003 and 
January 2005 handwritten statements from former shipmates who 
served with the Veteran on board the U.S.S. Bausell.

The Board has reviewed the above evidence and notes that the 
Veteran was not treated during service for any reported loss 
of vision or other eye symptoms.  The post-service treatment 
records do not indicate the onset of any left eye problems 
until 1994, approximately 45 years after the Veteran's 
discharge from service.  Moreover, there are no post-service 
records that link this to service.  In this regard, the Board 
is mindful of Dr. Anagnoste's June 2003 letter, in which he 
concluded that the etiology of the Veteran's left eye 
disorder was unclear but that, "[i]t is impossible to 
exclude the possibility that this remote trauma has some 
baring (sic) on his current ocular problem."  
Notwithstanding Dr. Anagnoste's conclusion that the etiology 
of the Veteran's left eye disorder is unclear, to the extent 
that the remainder of his conclusion might be construed as 
linking the Veteran's disorder to service, the probative 
value of Dr. Anagnoste's opinion in that regard is severely 
undermined by its relatively speculative nature.  An 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes that opinion too speculative 
in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a causal 
relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could 
have been" is not probative).  In this case, where Dr. 
Anagnoste can only conclude that it is "impossible to 
exclude the possibility" that the Veteran's left eye 
disorder is related to his reported in-service eye injury, 
and where that opinion is coupled with the ultimate 
conclusion that the etiology of the left eye disorder is 
unclear, Dr. Anagnoste's opinion carries relatively little 
probative weight.

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The only other evidence of record supporting the Veteran's 
claim is his own lay opinion, and the October 2003 and 
January 2005 lay statements from his fellow servicemen.  
Service personnel records confirm that the Veteran served on 
board the U.S.S. Bausell from March 1949 through September 
1949.  These records, however, do not confirm the occurrence 
of the flashback incident reported by the Veteran.  The 
contentions of the Veteran and his former shipmates are 
substantially rebutted by the absence of any service 
treatment records pertaining to treatment for an eye 
disorder, service personnel records corroborating the 
Veteran's reported flashback incident on board the U.S.S. 
Bausell, and any in-service or post-service medical opinions 
establishing a relationship between the Veteran's present 
left eye disorder and any in-service injury.  See Buchanan v. 
Nicholson, 451F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the 
Board is obligated to, and fully justified in, determining 
whether lay testimony is credible in and of itself, and that 
the Board may weigh the absence of contemporary medical 
evidence against lay statements).


The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that service connection may not 
be predicated on lay assertions of medical causation.  See 
Grotveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, neither the Veteran nor his former shipmates 
have been shown to possess the requisite medical training, 
expertise or credentials necessary to render either a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, these lay opinions do not constitute competent 
medical evidence and lack probative value as to the matter of 
medical diagnosis and causation.  See Espiritu v. Derwinski, 
2 Vet. App. 482 (1992) (holding a veteran is not competent to 
offer opinions on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for residuals of a left 
injury, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for residuals of a left eye 
injury in a September 2003 notification letter.  Following 
the Board's November 2006 remand, the Veteran was notified, 
in a February 2007 notification letter, that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following a reasonable period of time in which the Veteran 
was permitted an opportunity to respond, the matter was 
readjudicated in an August 2008 Supplemental Statement of the 
Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service personnel records, service 
treatment records, and private treatment records have been 
obtained.  Additionally, he was afforded a VA eye examination 
in July 2008 by an examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




ORDER

Service connection for residuals of a left eye injury is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


